Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cheng-Ning Jong on 3/18/2022.
The application has been amended as follows: 
1.(Examiner’s Amendment) A zero pressure drop water heating system comprising: (a) a cold side conductor comprising a receiving end and a closed end; (b) a hot side conductor comprising an exit ends and a closed end and an interior surface; (c) a pump; (d) a bypass conductor comprising a first end, a second end and a bypass valve disposed between said first end and said second end of said bypass conductor and an exhaust disposed through and past said interior surface towards the center of the hot side conductor   said exhaust comprising at least one opening configured for allowing effluents of said at least one opening to be emptied into said hot side conductor at a location away from said interior surface of said hot side conductor, wherein said first end of said bypass conductor is adapted to said receiving end of said cold side 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of reference, Mukomilow (US 207/0144458) and Hatada et al. (US 2012/0138149), alone or in combination does not disclose the claimed water heating system comprising the bypass conductor configured as disclosed wherein the bypass conductor protrudes inwards towards the center of the hot side conduit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762